                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                             DOCKET NO: 5:19-CV-00087-MOC

SANDRA PRESNELL MEADOWS,                            )
                                                    )
                      Plaintiff,                    )
                                                    )
              vs.                                   )                        ORDER
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
                      Defendant.                    )

       THIS MATTER is before the Court on judicial review of a final decision of the

Commissioner of Social Security denying Plaintiff Sandra Presnell Meadows’ application for a

Period of Disability, Disability Insurance Benefits, Widow’s Insurance Benefits (Disability), and

Supplemental Security Income.      With consent of Plaintiff, the Commissioner now moves to

remand this case for further administrative proceedings and a new hearing (Doc. No. 14).

Finding good cause for remand, the Court enters the following Order.



                                            ORDER

       IT IS, THEREFORE, ORDERED that the consent Motion for Remand (Doc. No.

       14) is GRANTED.         Pursuant to Sentence Four of 42 U.S.C. § 405(g), the

       Commissioner’s decision in this matter is hereby REVERSED and this case is

       REMANDED for further administrative proceedings and a new hearing.

                                               Signed: December 12, , 2019
                                        2019
